Johnson, J.,
dissenting: The State’s theory in prosecuting Sam*266uel D. Llamas for felony murder was founded upon a claim that Llamas aided and abetted Michael Ismael Navarro in committing the crime of discharging a firearm at an occupied motor vehicle, which resulted in the death of Omar Flores. In my view, the evidence was insufficient to establish that Navarro committed the underlying felony of criminal discharge of a firearm at an occupied motor vehicle, which would negate die notion that Llamas willingly participated in the commission of that crime, regardless of whatever assistance Llamas may have given Navarro with any other crimes he may have committed.
The majority's recitation of die facts establishes that Flores owed Navarro a drug debt and that Llamas had tiled dirough nonviolent means to help Navarro collect that money. The most that the jury could have inferred from the evidence about the day of the shooting was that Llamas got into the passenger seat of Navarro’s vehicle, observed the presence of a firearm, and understood that Navarro planned to use the weapon to either coerce Flores into paying his drug debt or do bodily harm to Flores. Nothing in the record even hints at the possibility that Llamas could have divined the idea that Navarro intended to use the rifle to shoot at or damage Flores’ vehicle, much less that Llamas willingly participated in furthering such intentions. Moreover, notwithstanding the State’s creative prosecutorial theory, the actual evidence presented at trial established that the firearm was discharged at Flores, not at his Suburban. There was no evidence that any of the multiple rounds discharged from Navarro’s rifle struck the vehicle, while Flores suffered 11 gunshot wounds. The possibility that some of the rounds may have traveled through an open car window does not refute the clear fact that the weapon was aimed at and the rounds were intended to hit Flores’ body, not his motor vehicle.
Granted, the majority can rely on State v. Farmer, 285 Kan. 541, 545-48, 175 P.3d 221 (2008), in which the majority opinion, authored by then Chief Justice McFarland, interpreted the crime defined in K.S.A. 21-4219(b)—discharge of a firearm at an occupied motor vehicle—to include the act of intentionally discharging a firearm at a specific person, so long as that person happened to be sitting inside a motor vehicle at the time of the shooting. But *267as the dissent in Farmer pointed out, that interpretation contradicts both the plain and unambiguous language of the statute and the obvious purpose of the statute as revealed in its legislative history. 285 Kan. at 556-58 (Beier, J., dissenting).
The facts in Farmer are closely analogous to the facts in this case with respect to the issue at hand, making the statutory construction analysis in the Farmer dissent uncannily germane here:
“The crime at issue requires ‘discharge of a firearm at an occupied . . . motor vehicle.’ K.S.A. 2006 Supp. 21-4219(b). The phrase, ‘at [a] . . . motor vehicle,’ does not look or sound ambiguous to me. Shooting at a motor vehicle is one thing; shooting at a person is something else. Regardless of whether the State’s or the defendant’s version of events is relied upon here, [the defendant] shot only at [the victim]. Evidence of where [die defendant] may have been standing when he fired, of where [the victim] may have been sitting when he was hit, or of where two shell casings may have fallen after being ejected from [the defendant’s] weapon, is interesting but not determinative.” 285 Kan. at 556 (Beier, J., dissenting).
The Farmer dissent went on to explain that even if one could manufacture an ambiguity in the statutory provision that would permit us to review legislative history, the result would be the same. The specific purpose of the law was to create a felony offense that would apply to drive-by shootings “ when aggravated assault and aggravated battery fail[] to cover the act’ ” because the victim was “ not placed in immediate apprehension of bodily harm’ ” or “ ‘the requisite intent to injure, required for battery, cannot be shown.’ ” 285 Kan. at 556-57 (quoting Report of Subcommittee, House Judiciary Committee on Drive-by Shooting [H.B. 2709], February 25, 1992). Therefore, holding drat the crime of discharging a firearm at an occupied motor vehicle encompasses the situation where the State’s evidence has shown all of the elements of aggravated battery—including the requisite intent to injure a specific person-flies in the face of the statute’s legislative history and defies our most fundamental rule of statutory construction. See State v. Arnett, 290 Kan. 41, 47, 223 P.3d 780 (2010) (most fundamental rule of statutory construction is that intent of legislature governs if that intent can be ascertained).
Today, I would also offer the rule of lenity as yet another well-established reason to reject the Farmer holding. The rule of lenity *268is a general rule of statutory construction whereby criminal statutes are strictly construed in favor of the accused, which means that “[a]ny reasonable doubt as to the meaning of the statute is decided in favor of the accused.” State v. Coman, 294 Kan. 84, 96, 273 P.3d 701 (2012). In fact, if the statutory interpretation favoring the accused is reasonable and sensible, this court is required to utilize that interpretation. See Coman, 294 Kan. at 97 (if “there are two reasonable and sensible interpretations of a criminal statute, the rule of lenity requires the court to interpret its meaning in favor of the accused”). I would submit that the Fanner majority’s interpretation of K.S.A. 21-4219(b) was not reasonable and sensible in its own right, and it certainly was not the only available reasonable and sensible interpretation. By giving the criminal statute an expansive reading, the Farmer majority interpreted it in favor of the State, not the accused, and effectively saved a felony-murder conviction that was not proved as charged.
I would not replicate Fanners result-oriented mistake here. To the contrary, I would overrule Farmer in the same manner as we have recently done with other prior decisions that we found to be unacceptably contrary to the applicable statutory provisions. See, e.g., State v. Berry, 292 Kan. 493, 512-14, 254 P.3d 1276 (2011) (overruling decades-old court-made special rule for lesser included offense instructions on felony murder in favor of applying K.S.A. 22-3414[3] as written); Bergstrom v. Spears Manufacturing Co., 289 Kan. 605, 609-10, 214 P.3d 676 (2009) (overruling string of cases that imposed good-faith effort requirement for work disability as being contrary to plain language of K.S.A. 44-510e[a]); Casco v. Armour Swift-Eckrich, 283 Kan. 508, 525-28, 154 P.3d 494 (2007) (overruling 76-year-old parallel injury rule as being contrary to workers compensation statutes).
Finally, regardless of whether the crime is defined as shooting at the car or shooting at the person, I discern that the evidence is insufficient to support that Llamas aided and abetted in the commission of that crime. Rather, the only reasonable inference to be drawn from the evidence is that Llamas formed the intent to drive the getaway car after Navarro shot Flores, which would constitute the crime of aiding a felon, pursuant to K.S.A. 21-3812(a). Aiding *269a felon is a crime separate and distinct from the offense committed by the person receiving the aid. Consequently, given that Llamas’ act of driving the getaway vehicle is irrelevant to the charged crime, I would find that the remaining evidence is too thin and speculative to support a conviction for aiding and abetting Navarro’s criminal enterprise. See State v. Spear, 297 Kan. 780, 791, 304 P.3d 1246 (2013) (“many courts have observed that ‘[a] guess is not proof beyond a reasonable doubt’ ” [quoting United States v. Spirk, 503 F.3d 619, 612 (7th Cir. 2007)]). I would reverse Llamas’ convictions for insufficient evidence.
Beier and Moritz, JJ., join in the foregoing dissent.